
QuickLinks -- Click here to rapidly navigate through this document

[IMPERIAL BANK LOGO]

EXHIBIT 10.1



PROMISSORY NOTE


Principal

--------------------------------------------------------------------------------

  Loan Date

--------------------------------------------------------------------------------

  Maturity

--------------------------------------------------------------------------------

  Loan No

--------------------------------------------------------------------------------

  Call/Coll

--------------------------------------------------------------------------------

  Account

--------------------------------------------------------------------------------

  Officer

--------------------------------------------------------------------------------

  Initials

--------------------------------------------------------------------------------

$5,000,000.00   05-30-2001   05-30-2002               408    

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.

 
   
   
   
   
Borrower:   COASTCAST CORPORATION
3025 E. Victoria Street
Rancho Dominguez, CA 90221-5616       Lender:   Imperial Bank
Los Angeles Airport Regional Office
9920 S. La Cienega Blvd., Suite #628
Inglewood, CA 90301-4423

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
   
   
Principal Amount: $5,000,000.00   Initial Rate: 7.000%   Date of Note: May 30,
2001

    PROMISE TO PAY. COASTCAST CORPORATION ("Borrower") promises to pay to
Imperial Bank ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Five Million & 00/100 Dollars ($5,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance. Interest shall be calculated from
the date of each advance until repayment of each advance.

    PAYMENT. Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on May 30, 2002. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning June 30, 2001, with all subsequent interest
payments to be due on the last day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
unpaid collection costs and any late charges, then to any unpaid interest, and
any remaining amount to principal. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.

    VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Note is subject
to change from time to time based on changes in an index which is the Imperial
Bank Prime Rate (the "Index"). The Prime Rate is the rate announced by Lender as
its Prime Rate from time to time. Lender will tell Borrower the current Index
rate upon Borrower's request. The interest rate change will not occur more often
than each day. Borrower understands that Lender may make loans based on other
rates as well. The Index currently is 7.000%. The interest rate to be applied to
the unpaid principal balance of this Note will be at a rate equal to the Index,
resulting in an initial rate of 7.000%. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

    INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Note. Principal shall be
payable as specified herein in the "Payment" section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:

(A) Default Option. The interest rate margin and index described in the
"VARIABLE INTEREST RATE" paragraph herein (the "Default Option").

--------------------------------------------------------------------------------

(B) LIBOR. A margin of 2.000 percentage points over LIBOR. For purposes of this
Note, LIBOR shall mean London Inter-Bank Offered Rate as provided in the LIBOR
ADDENDUM TO NOTE attached hereto and made a part hereof. Interest based on this
Rate Option is a floating rate and will change on and as of the date of a change
in LIBOR (the "Interest Period"). Adjustments in the interest rate due to
changes in the maximum nonusurious interest rate allowed (the "Highest Lawful
Rate") shall be made on the effective day of any change in the Highest Lawful
Rate. Under this Rate Option, all accrued and unpaid interest shall be payable
at the end of the Interest Period and, in the case of an Interest Period greater
than three (3) months, at three month (3 month) intervals after the first day of
such Interest Period.

    The following provisions concerning Rate Options are a part of this Note:

Selection of Rate Options. Provided Borrower is not in default under this Note,
Borrower may request (a "Rate Request") that a $500,000.00 increment or any
amount in excess thereof ( an "increment") of the outstanding principal of, or
amounts to be disbursed under, this Note bear interest at the selected rate.
Borrower may make this Rate Request by telephonic notice, however no later than
10:00 AM PDT three (3) business days prior to the effective date of the Rate
Request to permit Lender to quote the rate requested.

Applicable Interest Rate. Borrower's Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
"Effective Rate"), which Borrower requested, for the applicable Interest Period,
subject to the following:

(1) Notwithstanding any Rate Request, interest shall be calculated on the basis
of the Default Option if (a) Lender, in good faith, is unable to ascertain the
requested Rate Option by reason of circumstances then affecting the applicable
money market or otherwise, (b) it becomes unlawful or impracticable for Lender
to maintain loans based upon the requested Rate Option, or (c) Lender, in good
faith, determines that it is impracticable to maintain loans based on the
requested Rate Option because of increased taxes, regulatory costs, reserve
requirements, expenses or any other costs or charges that affect such Rate
Options. Upon the occurrence of any of the events described in this "Interest
Rate Options" section, any increment to which a requested Rate Option applies
shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.

(2) Borrower may have no more than a total of 1 Effective Rates applicable to
amounts outstanding under this Note at any given time.

(3) A Rate Request shall be effective as to amounts to be disbursed under this
Note only if, on the effective date of the Rate Requests, such amounts are in
fact disbursed to or for Borrower's account in accordance with the provisions of
this Note and any related loan documents.

(4) Any amounts of outstanding principal for which a Rate Request has not been
made, or is otherwise not effective, shall bear interest until paid in full at
the Default Option.

(5) Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

(6) If Borrower is in default under this Note ("Default"), then Lender shall no
longer be obligated to honor any Rate Requests.

(7) No Interest Period shall extend beyond the maturity date of this Note.

2

--------------------------------------------------------------------------------

Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower's convenience. Lender shall be entitled to rely on the authority of the
person of the person purporting to be a person authorized by Borrower to give
such notice, and Lender shall have no liability to Borrower on account of any
action taken by Lender in reliance upon such telephonic notice. Borrower's
obligation to repay all sums owing under the Note shall not be affected in any
way or to any extent by any failure by Lender to receive written confirmation of
any telephonic notice or the receipt by Lender of a confirmation which is at
variance with the terms understood by Lender to be contained in the telephonic
notice.

    PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrower understands that Lender is entitled to a
minimum interest charge of $250.00. Other than Borrower's obligation to pay any
minimum interest charge, Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due. Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower's obligation to continue
to make payments of accrued unpaid interest. Rather, early payments will reduce
the principal balance due. Borrower agrees not to send Lender payments marked
"paid in full", "without recourse", or similar language. If Borrower sends such
a payment, Lender may accept it without losing any of Lender's rights under this
Note, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: Imperial Bank, 9920 S. La Cienega Boulevard, Suite #628 Inglewood,
CA 90301-4423.

    LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

    INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, at Lender's option, and if permitted by applicable law, Lender may add
any unpaid accrued interest to principal and such sum will bear interest
therefrom until paid at the rate provided in this Note (including any increased
rate). Upon Borrower's failure to pay all amounts declared due pursuant to this
section, Lender, at its option, may, if permitted under applicable law, increase
the variable interest rate on this Note to 5.000 percentage points over the
Index.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf, or made by Guarantor, or any other
guarantor, endorser, surety, or accommodation party, under this Note or the
related documents in connection with the obtaining of the loan evidenced by this
Note or any security document directly or indirectly

3

--------------------------------------------------------------------------------

securing repayment of this Note is false or misleading in any material respect,
either now or at the time made or furnished or becomes false or misleading at
any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Execution; Attachment. Any execution or attachment is levied against the
Collateral, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.

Change In Zoning or Public Restriction. Any change in any zoning ordinance or
regulation or any other public restriction is enacted, adopted or implemented,
that limits or defines the uses which may be made of the Collateral such that
the present or intended use of the Collateral, as specified in the related
documents, would be in violation of such zoning ordinance or regulation or
public restriction, as changed.

Default Under Other Lien Documents. A default occurs under any other mortgage,
deed of trust or security agreement covering all or any portion of the
Collateral.

Judgment. Unless adequately covered by insurance in the opinion of Lender, the
entry of a final judgment for the payment of money involving more than ten
thousand dollars ($10,000.00) against Borrower and the failure by Borrower to
discharge the same, or cause it to be discharged, or bonded off to Lender's
satisfaction, within thirty (30) days from the date of the order, decree or
process under which or pursuant to which such judgment was entered.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor, or any other guarantor, endorser, surety, or accommodation party
of any of the indebtedness or any Guarantor, or any other guarantor, endorser,
surety or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. In the event of a death, Lender, at its option, may, but
shall not be required to, permit the Guarantor's estate to assume
unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. In any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after

4

--------------------------------------------------------------------------------

receiving written notice from Lender demanding cure of such default: (1) cures
the default within ten (10) days; or (2) if the cure requires more than ten (10)
days, immediately initiates steps which Lender deems in Lender's sole discretion
to be sufficient to cure the default and thereafter continues and completes all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.

ATTORNEY'S FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorney's fees
and Lender's legal expenses and Lender's legal expenses, whether or not there is
a lawsuit, including attorney's fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. Borrower also will pay any court costs, in addition to all other sums
provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other. (Initial Here HB)

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Note
has been accepted by Lender in the State of California.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to change or setoff all sums owing on the
debt against any and all such accounts.

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested orally by Borrower or as provided in this paragraph.
All oral requests shall be confirmed in writing on the day of the request. All
communications, instructions, or directions by telephone or otherwise to Lender
are to be directed to Lender's office shown above. The following persons
currently are authorized to request advances and authorize payments under the
line of credit until Lender receives from Borrower, at Lender's address shown
above, written notice of revocation of their authority: Hans Buehler, Chief
Executive Officer of COASTCOAST CORPORATION; and Norman Fujitaki, Chief
Financial Officer of COASTCOAST CORPORATION. Borrower agrees to be liable for
all sums either: (A) advanced in accordance with the instructions of an
authorized person or (B) credited to any of Borrower's accounts with Lender. The
unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender's internal records, including daily
computer print-outs. Lender will have no obligation to advance funds under this
Note if: (A) Borrower or any guarantor is in default under the terms of this
Note or any agreement that Borrower or any guarantor has with Lender, including
any agreement made in connection with the signing of this Note; (B) Borrower or
any guarantor ceases doing business or is insolvent; (C) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor's
guarantee of this Note or any other

5

--------------------------------------------------------------------------------

loan with Lender; (D) Borrower has applied funds provided pursuant to this Note
for purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and in such detail
as Lender may reasonably request.

REFERENCE PROVISION. 1. Other than (i) non-judicial foreclosure and all matters
in connection therewith regarding security interests in real or personal
property; or (ii) the appointment of a receiver, or the exercise of other
provisional remedies (any and all of which may be initiated pursuant to
applicable law), each controversy, dispute or claim between the parties arising
out of or relating to this document ("Agreement"), which controversy, dispute or
claim is not settled in writing within thirty (30) days after the "Claim Date"
(defined as the date on which a party subject to the Agreement gives written
notice to all other parties that a controversy, dispute or claim exists), will
be settled by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure, or
their successor Section ("CCP"), which shall constitute the exclusive remedy for
the settlement of any controversy, dispute or claim concerning this Agreement,
including whether such controversy, dispute or claim is subject to the reference
proceeding and except as set forth above, the parties waive their rights to
initiate any legal proceedings against each other in any court or jurisdiction
other than the Superior Court in the County where the Real Property, if any, is
located or Los Angeles County if none (the "Court"). The referee shall be a
retired Judge of the Court selected by mutual agreement of the parties, and if
they cannot so agree within forty-five (45) days after the Claim Date, the
referee shall be promptly selected by the Presiding Judge of the Court (or his
representative). The referee shall be appointed to sit as a temporary judge,
with all of the powers for a temporary judge, as authorized by law, and upon
selection should take and subscribe to the oath of office as provided for in
Rule 244 of the California Rules of Court (or any subsequently enacted Rule).
Each party shall have one peremptory challenge pursuant to CCP Section 170.6.
The referee shall (a) be requested to set the matter for hearing within sixty
(60) days after the Claim Date and (b) try any and all issues of law or fact and
report a statement of decision upon them, if possible, within ninety (90) days
of the Claim Date. Any decision rendered by the referee will be final, binding
and conclusive and judgment shall be entered pursuant to CCP Section 644 in any
court in the State of California having jurisdiction. Any party may apply for a
reference proceeding at any time after thirty (30) days following notice to any
other party of the nature of the controversy, dispute or claim, by filing a
petition for a hearing and/or trial. All discovery permitted by this Agreement
shall be completed no later than fifteen (15) days before the first hearing date
established by the referee. The referee may extend such period in the event of a
party's refusal to provide requested discovery for any reason whatsoever,
including, without limitation, legal objections raised to such discovery or
unavailability of a witness due to absence or illness. No party shall be
entitled to "priority" in conducting discovery. Depositions may be taken by
either party upon seven (7) days written notice, and request for production or
inspection of documents shall be responded to within ten (10) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding upon the parties. Pending appointment of the referee as provided herein,
the Superior Court is empowered to issue temporary and/or provisional remedies,
as appropriate.

2. Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of all hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee. The
party making such a request shall have the obligation to arrange for and pay for
the court reporter. The costs of the court reporter at the trial shall be borne
equally by the parties.

6

--------------------------------------------------------------------------------

3. The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, to provide all temporary and/or provisional
remedies and to enter equitable orders that will be binding upon the parties.
The referee shall issue a single judgment at the close of the reference
proceeding which shall dispose of all of the claims of the parties that are the
subject of the reference. The parties hereto expressly reserve the right to
contest or appeal from the final judgment or any appealable order or appealable
judgment entered by the referee. The parties hereto expressly reserve the right
to findings of fact, conclusions of law, a written statement of decision, and
the right to move for a new trial or a different judgment, which new trial, if
granted, is also to be a reference proceeding under this provision.

4. In the event that the enabling legislation which provides for appointment of
a referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by the reference procedure herein
described will be resolved and determined by arbitration. The arbitration will
be conducted by a retired judge of the Court, in accordance with the California
Arbitration Act, Section 1280 through Section 1294.2 of the CCP as amended from
time to time. The limitations with respect to discovery as set forth hereinabove
shall apply to any such arbitration proceeding.

CREDIT AGREEMENT. This Note is subject to the provisions of the Credit Agreement
dated June 1, 2000, and all amendments thereto and replacements therefor.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligation under this Note are joint and
several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

COASTCAST CORPORATION


By:   /s/ HANS H. BUEHLER   

--------------------------------------------------------------------------------

Authorized Signer


7

--------------------------------------------------------------------------------


FIRST AMENDMENT TO
CREDIT AGREEMENT


    This First Amendment ("Amendment") amends that certain Credit Agreement
dated June 1, 2000, by and between Imperial Bank ("Bank") and Coastcast
Corporation, a California Corporation ("Borrower") (the "Agreement") as follows:

    1.  The following Section of the Agreement is hereby deleted from the
Agreement in its entirety and is to be replaced in its entirety as follows:

Section 4.06 Current Ratio. Maintain on a quarterly basis a minimum ratio of
total current assets (excluding all amounts due from stockholders, officers and
affiliates) divided by total current liabilities (including all amounts due to
stockholders, officers and affiliates) of 1.50 to 1.00.

    2.  Except as provided above, the Agreement remains unchanged and in full
force and effect.

    3.  This Amendment shall be effective as of December 31, 2000, and the
parties hereby confirm that the Agreement as amended is in full force and
effect.

Coastcast Corporation
"Borrower"   Imperial Bank
"Bank"
By:
 
/s/ NORMAN FUJITAKI   

--------------------------------------------------------------------------------

Norman Fujitaki
 
By:
 
/s/ RICHARD D. MAESTAS   

--------------------------------------------------------------------------------

Richard D. Maestas
First Vice President

--------------------------------------------------------------------------------


SECOND AMENDMENT TO
CREDIT AGREEMENT


    This Second Amendment to Credit Agreement (this "Amendment") is entered into
as of May 30, 2001, by and between IMPERIAL BANK, a California banking
corporation ("Bank") and Coastcast Corporation, a California corporation
("Borrower").


RECITALS


    WHEREAS, Borrower and Bank are parties to that certain Credit Agreement
dated as of June 1, 2000, (as amended, restated, modified, supplemented or
revised from time to time, the "Agreement"); and

    WHEREAS, each of the parties to this Amendment desire to amend the Agreement
in accordance herewith.


AGREEMENT


    NOW, THEREFORE, the parties agree as follows:

A.  Amendments to the Agreement.

    1.  The date "May 31, 2001" in Section 1.01(a) of the Agreement is hereby
amended to read as "May 30, 2002."

    2.  A new Paragraph is hereby added to the Agreement to read in its entirety
as follows: "Section 1.01(c) Foreign Currency Exchange Usage and Sublimit.
Subject to the terms and conditions of this Agreement, Bank shall make available
to Borrower from time to time between the date of this Agreement and May 30,
2002 (the "Revolving Line of Credit Maturity Date"), provided that no Event of
Default then has occurred and is continuing, the aggregate principal amount of
up to One Million Five Hundred Thousand Dollars ($1,500,000) (the "Foreign
Currency Exchange Sublimit") for exposure on foreign currency exchange contracts
("Foreign Contracts"), with a maximum tenor of one (1) month, on terms
acceptable to Bank, provided that the aggregate amount of Foreign Contracts at
any one time shall not exceed One Million Five Hundred Thousand Dollars
($1,500,000). Bank will make advances hereunder at such time as Borrower
requests an Amount under (and as defined therein) an agreement in form and
substance acceptable to Lender in its sole discretion and shall be subject to
the terms and conditions of Lender's form request and such other agreements as
are required by Lender. Borrower shall pay all foreign currency exchange
transaction fees and other fees that Lender notifies Borrower it will be charged
for processing Foreign Contracts for Borrower.

    3.  A new Paragraph is hereby added to the Agreement to read in its entirety
as follows: "Section 5.05 Dividends. Payment of dividends permitted, provided
that Borrower is in compliance with all other covenants and conditions of the
Agreement."

B.  Effect of Amendment, Representations and Warranties.

    1.  The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Bank under the Agreement, as
in effect prior to the date hereof. Borrower ratifies and reaffirms the
continuing effectiveness of all promissory notes, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the
Agreement.

    2.  Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Agreement, and that no Event of Default has occurred and is continuing.

--------------------------------------------------------------------------------

C.  Conditions Precedent to the Effectiveness of this Amendment.

    1.  As a condition to the effectiveness of the Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a.)this Amendment, duly executed by Borrower;

(b.)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

D.  Miscellaneous Provisions.

    1.  Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.

    2.  This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

    IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first above written.

    Coastcast Corporation,
a California corporation
 
 
By:
 
/s/ HANS H. BUEHLER   

--------------------------------------------------------------------------------

    Title:   Chairman & CEO

--------------------------------------------------------------------------------

    IMPERIAL BANK,
a California banking corporation
 
 
By:
 
/s/ DONALD D. DOUTHWRIGHT   

--------------------------------------------------------------------------------

    Title:   Senior Vice President/Regional Portfolio Manager

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



[IMPERIAL BANK LOGO]


LIBOR ADDENDUM
TO NOTE


    This Libor Addendum ("Addendum") is dated as of May 30, 2001, and is by and
between COASTCAST CORPORATION ("Borrower") and Imperial Bank ("Bank"). This
Addendum amends and supplements the NOTE to which it is attached (the "Note")
and forms a part of and is incorporated into the Note.

    In the event of any inconsistency between the terms herein and the terms of
the Note, the terms herein shall in all cases govern and control. All
capitalized terms herein, unless otherwise defined herein, shall have the
meanings set forth in the Note.

    1.  Advances.

    1.1  Prime Loans.  Advances permitted pursuant to the terms of the Note or
this Addendum which bear interest in relation to Bank's Prime Rate shall be
referred to herein as "Prime Loans" and each such advance shall be a "Prime
Loan." Each Prime Loan shall bear interest at an annual rate equal to the sum of
0.00% plus the Bank's Prime Rate. "Prime Rate" shall mean the rate of interest
publicly announced by Bank from time to time in Inglewood, California, as its
prime rate for lending. The Prime Rate is not intended to be the lowest rate of
interest charged by Bank in connection with extensions of credit to borrowers.

    1.2  Libor Loans.  Advances permitted pursuant to the terms of the Note or
this Addendum which bear interest in relation to the Libor Rate shall be
referred to herein as "Libor Loans" and each such advance shall be a "Libor
Loan." Each Libor Loan shall bear interest at the Libor Rate, as defined below.
A Libor Loan shall be in the minimum amount of Five Hundred Thousand Dollars
($500,000.00) or such greater amount which is an integral multiple of Fifty
Thousand Dollars ($50,000). No Libor Loan shall be made after the last Business
Day that is at least three (3) months prior to the Maturity Date described in
the Note.

    2.  Interest on Libor Loans.

    2.1  Rate of Interest.  Each Libor Loan shall bear interest on the unpaid
principal amount thereof from the Loan Date through the date paid (whether by
acceleration or otherwise) at a rate equal to the sum of 2.00% per annum plus
the Libor Rate for the Interest Period.

    (a) "Loan Date" shall mean the date on which (i) a Libor Loan is made, a
Libor Loan is continued, or a Prime Loan is converted to a Libor Loan.

    (b) "Interest Period" shall mean a period of thirty (30), sixty (60) or
ninety (90) days, commencing on the applicable Loan Date, as selected by
Borrower pursuant to Section 2.2; provided, however, that Borrower may not
select an Interest Period that would otherwise extend beyond the Maturity Date
of the Loan. Borrower may also select a twelve (12) month Interest Period if an
when Bank notifies Borrower that such Interest Period is available, as
determined by Bank in its sole discretion. During a Libor Interest Period,
interest shall be payable on the last day of the Interest Period, provided that
for any Interest Period longer than 3 months, interest shall be payable
quarterly and on the last day of the Interest Period.

    (c) "Libor Rate" shall mean, for the applicable Interest Period for a Libor
Loan, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) equal to (i) the Libor Base Rate for such Interest Period divided by
(ii) 1.00 minus the Reserve Requirement Rate (expressed as a decimal fraction)
for such Interest Period.

1

--------------------------------------------------------------------------------

    (d) "Libor Base Rate" shall mean with respect to any Interest Period, the
rate equal to the arithmetic mean (rounded upwards, if necessary, to the nearest
1/16 of 1%) of:

    (i) the offered rates per annum for deposits in U.S. Dollars for a period
equal to such Interest Period which appears at 11:00 a.m., London time, on the
Reuters Screen LIBOR Page on the Business Day that is two (2) Business Days
before the first day of such Interest Period, in each case if at least four (4)
such offered rates appear on such page, or

    (ii) if clause (i) is inapplicable, (x) the offered rate per annum for
deposits in U.S. Dollars for a period equal to such Interest Period which
appears as of 11:00 a.m., London time on the Telerate Monitor on Telerate Screen
3750 on the Business Day which is two (2) Business Days before the first day of
such Interest Period; or (y) if clause (x) above is inapplicable, the arithmetic
mean (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the interest
rates per annum offered by at least three (3) prime banks selected by Bank at
approximately 11:00 a.m. London time, on the Business Day which is two (2)
Business Days before such date for deposits in U.S. Dollars to prime banks in
the London interbank market, in each case for a period equal to such Interest
Period in an amount equal to the amount to which the Libor Rate applies.

    (e) "Business Day" means any day on which Bank is open for business in the
State of California.

    (f) "Reuters Screen LIBOR Page" means the display designated as page LIBOR
on the Reuters Monitor Money Rates Service or such other page as may replace the
LIBOR page on that service for the purpose of displaying London interbank
offered rates of major banks.

    (g) "Reserve Requirement Rate" means, for any Interest Period, the aggregate
of the rates, effective as of the Business Day which is two (2) Business Days
before the first day of the Interest Period, at which:

    (i) reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against "Eurocurrency liabilities" (as such term is used in Regulation D) by
member banks of the Federal Reserve System; and

    (ii) any additional reserves are required to be maintained by Bank by reason
of any Regulatory change against (x) any category of liabilities which includes
deposits by reference to which the Libor Rate is to be determined as provided in
the definition of "Libor Base Rate;" or (y) any category of extensions of credit
or other assets which include Libor Loans.

    (h) "Regulatory Change" means, with respect to Bank, any change on or after
the date of the Note and this Addendum in any Governmental Regulation, including
the introduction of any new Governmental Regulation or the rescission of any
existing Governmental Regulation.

    (i) "Governmental Regulation" means any (i) United States Federal, state or
foreign law or regulation (including without limitation Regulation D); and
(ii) the adoption or making of any interpretation, application, directive or
request applying to a class of lenders, including Bank, of or under any United
States Federal, state, or any foreign law or regulation (whether or not having
the force of law) by any court or by any governmental, central banking, monetary
or taxing authority charged with the interpretation or administration of such
law or regulation.

    2.2  Determination of Interest Rates.  Subject to the terms and conditions
of the Note and this Addendum, Borrower, at its option, may request an advance
in the form of a Libor Loan, a continuation of a Libor Loan, or a conversion of
a Prime Loan into a Libor Loan, only upon delivery to Bank of an irrevocable
written notice received by Bank at least three (3) Business Days prior to the
requested Loan Date, specifying (i) the principal amount of such Libor Loan,
(ii) the requested Loan

2

--------------------------------------------------------------------------------

Date, and (iii) the selected Interest Period. Upon receiving such notice, Bank
shall determine (which determination shall be in accordance with Section 2.1 and
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto) the Libor Rate applicable to such Libor Loan two (2) Business Days prior
to the Loan Date, and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower. If Borrower shall fail to notify
Bank of its selected Interest Period for a Libor Loan (including the
continuation of an existing Libor Loan or the conversion of a Prime Loan into a
Libor Loan), the Borrower shall be deemed to have selected an Interest Period of
three (3) months.

    2.3  Computation of Interest and Fees.  All computations of interest and
fees payable pursuant to the Note shall be calculated on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed (less the
date of repayment).

    2.4  Recordation by Bank.  Bank is hereby authorized to record the Loan
Date, the applicable Interest Period, the principal amount, and the interest
rate of each Libor Loan made (or continued or converted) by Bank, and the date
and amount of each payment or prepayment of principal thereof, in Bank's
records. Any such recordation shall constitute prima facie evidence of the
accuracy of the information recorded; provided that the failure to make any such
recordation shall not in any way affect the Borrower's obligations hereunder.

    3. Conversion to Prime Loans.

    3.1  Election by Borrower.  Subject to all the terms and conditions of this
Addendum, Borrower may elect from time to time to convert a Libor Loan to a
Prime Loan by giving Bank at least three (3) Business Days' prior irrevocable
notice of such election, and any such conversion of a Libor Loan shall be made
on the last day of the Interest Period with respect thereto.

    3.2  Failure of Notice by Borrower.  If Borrower otherwise fails to give
notice specifying its requests with respect to any Libor Loans that are
scheduled to become due, such failure shall be deemed, in the absence of any
notice from Borrower to the contrary, to be notice of a requested advance in the
form of a Prime Loan in a principal amount equal to the amount of said Libor
Loan.

    4.  Prepayments.  

    4.1  Voluntary Prepayment by Borrower.  Subject to the terms and conditions
of the Note and this Addendum, Borrower may, upon at least three (3) Business
Days' irrevocable notice to Bank as provided herein, at any time and from time
to time on any Business Day prepay any Prime Loan or Libor Loan in whole or in
part, without penalty or premium, other than customary actual "Breakage Fees"
and "Prepayment Costs" as defined below, resulting from prepayment of any Libor
Loan prior to the expiration of the Interest Period relating thereto. The notice
of prepayment shall specify the date and amount of the prepayment, and the Loan
to which the prepayment applies. Each partial prepayment of a Libor Loan shall
be in an amount not less than Fifty Thousand Dollars ($50,000) or such greater
amount which is an integral multiple of Fifty Thousand Dollars ($50,000);
provided, that unless a Libor Loan is prepaid in full, no prepayment shall be
made if, after giving effect to such prepayment, the aggregate principal amount
of Libor Loans having the same Interest Period shall be less than Five Hundred
Thousand Dollars ($500,000.00). Notice of prepayment having been delivered as
aforesaid, the principal amount of the prepayment specified in such notice shall
become due and payable on the prepayment date set forth in such notice. All
payments of principal under this Section 4 shall be accompanied by accrued but
unpaid interest on the amount being prepaid through the date of such prepayment.

    4.2  Breakage Fees.  If for any reason (including voluntary or mandatory
prepayment, voluntary or mandatory conversion of a Libor Loan into a Prime Loan,
or acceleration), Bank receives all or part of the principal amount of a Libor
Loan prior to the last day of the Interest Period for such Loan,

3

--------------------------------------------------------------------------------

Borrower shall immediately notify Borrower's account officer at Bank and, on
demand by Bank, pay Bank the Breakage Fees, defined as the amount (if any) by
which (i) the additional interest which would have been payable on the amount so
received had it not been received until the last day of such Interest Period
exceeds (ii) the interest which would have been recoverable by Bank (without
regard to whether Bank actually so invests said funds) by placing the amount so
received on deposit in the certificate of deposit markets or the offshore
currency interbank markets or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so received and
ending on the last day of such Interest Period at the interest rate determined
by Bank in its reasonable discretion. Bank's determination as to such amount
shall be conclusive and final, absent manifest error.

    4.3  Prepayment Costs.  Borrower shall pay to Bank, upon the demand of Bank,
such other amount or amounts as shall be sufficient (in the sole good faith
opinion of Bank) to compensate it for any loss, costs or expense incurred by it
as a result of any prepayment by Borrower (including voluntary or mandatory
prepayment, voluntary or mandatory conversion of a Libor Loan into a Prime Loan,
or prepayment due to acceleration) of all or part of the principal amount of a
Libor Loan prior to the last day of the Interest Period for such Loan (including
without limitation any failure by Borrower to borrow a Libor Loan on the Loan
Date for such borrowing specified in the relevant notice of borrowing
hereunder). Such costs shall include, without limitation, any interest or fees
payable by Bank to lenders of funds obtained by it in order to make or maintain
its loans based on the London interbank eurodollar market. Bank's determination
as to such costs shall be conclusive and final, absent manifest error.

    5.  Remedies Upon Events of Default.  

    5.1  Conversion to Prime Loans.  If any Event of Default has occurred and is
continuing under the Note or this Addendum, then in addition to all other
remedies available to Bank under the Note, at the option of Bank and without
demand or notice, all Libor Loans then outstanding shall be automatically
converted to Prime Loans on the last day of each respective Interest Period for
each Libor Loan.

    5.2  Indemnity.  Borrower agrees to pay and indemnify Bank for, and to hold
Bank harmless from, any and all cost, loss or expense (including without
limitation any such cost, loss or expense arising from interest or fees payable
by Bank to lenders of funds obtained by it in order to maintain its Libor Loans
hereunder, or in its reemployment of funds obtained in connection with the
making or maintaining of Libor Loans) which Bank may sustain or incur as a
consequence of any default by Borrower in connection with or related to:
(a) payment of the principal amount of or interest on Libor Loans, (b) making a
borrowing or conversion of a Libor Loan after Borrower has given a notice
thereof in accordance with this Addendum, or (c) making a prepayment of a Libor
Loan after Borrower has given a notice thereof in accordance with this Addendum,
or any prepayment (whether optional or mandatory) of any Libor Loan prior to the
end of the applicable Interest Period for such Loan.

    6.  Additional Provisions Regarding Libor Loans.  

    6.1  Libor Rate Taxes.  All payments of principal, interest, fees, costs,
expenses and all other amounts payable by Borrower pursuant to the Note and this
Addendum shall be made free and clear of and without reduction by reason of all
present and future income, stamp and other taxes or other charges whatsoever
imposed, assessed, levied or collected by any national government or any
political subdivision or taxing authority thereof or any organization of which
it is a member (excluding (i) any taxes imposed on or measured by the overall
net income or gross receipts of Bank by any such entity, and (ii) any taxes
which would have been imposed even if no provisions for Libor Loans had appeared
in this Addendum)(collectively, "Libor Taxes").

4

--------------------------------------------------------------------------------

    If any Libor Taxes are required to be withheld from any amounts payable to
Bank, Borrower shall pay such additional amounts as may be necessary so as to
yield to Bank a net amount equal to the total amount of the payments provided
for in this Addendum or under the Note which Bank would have received if such
amounts had not been subject to Libor Taxes.

    If any Libor Taxes are payable directly by Borrower, they shall be paid by
Borrower prior to the date on which penalties attach for failure to timely pay
such Libor Taxes. Within forty five (45) days after the date on which payment of
any such Libor Taxes is due pursuant to applicable law, Borrower will furnish
Bank the original receipt for the full payment of such Libor Taxes or, if such
is not available, evidence of such payment satisfactory in form and substance to
Bank. Borrower shall indemnify and hold Bank harmless against, and will
reimburse to Bank, upon demand, any incremental taxes, interest or penalties
that may become payable by Bank as a result of any failure by Borrower to pay
any Libor Taxes when due.

    6.2  Inability to Determine Fair Interest Rate.  If at any time Bank, in its
sole and absolute discretion, determines that: (i) the amount of the Libor Loans
for periods equal to the corresponding Interest Periods are not available to
Bank in the offshore currency interbank markets, (ii) the Libor Rate does not
accurately reflect the cost to Bank of lending the Libor Loan, or (iii) by
reason of any changes arising after the date of the Note affecting the London
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in
Sections 2.1 and 2.2 above, then Bank shall promptly give notice thereof to
Borrower. Upon the giving of such notice, Bank's obligation to make Libor Loans
shall terminate, unless Bank and the Borrower agree in writing to a different
interest rate applicable to Libor Loans, or until such time as Bank notifies
Borrower that the circumstances giving rise to Bank's notice no longer exist.
While such circumstances continue to exist, (x) any requested Libor Loan shall
be treated as a request for a Prime Loan, (y) any Prime Loan that was to have
been converted to a Libor Loan shall be continued as a Prime Loan, and (z) any
outstanding Libor Loan shall be converted retroactively, on the first day of the
then current Interest Period with respect thereto, to a Prime Loan.

    6.3  Illegality or Impracticability.  If (i) due to any Governmental
Regulation it shall become unlawful for Bank to continue to fund or maintain any
Libor Loans, or to perform its obligations hereunder, or (ii) due to any
contingency occurring after the date of the Note which has a material adverse
effect on the London interbank eurodollar market, it has become impracticable
for Bank to continue to fund or maintain any Libor Loans, or to perform its
obligations hereunder, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank's obligation to make Libor Loans shall
terminate, and in such event, (x) any requested Libor Loan shall be treated as a
request for a Prime Loan, (y) any Prime Loan that was to have been converted to
a Libor Loan shall be continued as a Prime Loan, and (z) any outstanding Libor
Loan shall be converted retroactively, on the first day of the then current
Interest Period with respect thereto, to a Prime Loan.

    6.4  Governmental Regulations; Increased Costs.  Borrower shall pay to Bank,
within 15 days after demand by Bank, from time to time such amounts as Bank may
determine to be necessary to compensate it for any increased costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
Libor Loans to Borrower (such increases in costs and reductions in amounts
receivable being herein called "Additional Costs"), in each case resulting from
any Regulatory Change which:

    (a)  imposes a new tax or changes the basis of taxation of any amounts
payable to Bank under the Note or this Addendum in respect of any Libor Loans
(other than changes which affect taxes measured by or imposed on the overall net
income of Bank by the jurisdiction in which such Bank has its principal office);
or

    (b)  imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits or other liabilities with or for the account of

5

--------------------------------------------------------------------------------

Bank (including any Libor Loans or any deposits referred to in the definition of
Libor Base Rate); or

    (c)  imposes any other condition affecting the Note (or any of such
extensions of credit or liabilities); or

    (d)  imposes or modifies a Governmental Regulation regarding capital
adequacy which has or would have the effect of reducing the rate of return on
capital of Bank or any person or entity controlling Bank ("Parent") as a
consequence of its obligations hereunder to a level below that which Bank (or
its Parent) could have achieved but for such adoption, change or compliance
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by Bank to be material.

    Bank will notify Borrower of any event occurring after the date of the Note
which will entitle Bank to Additional Costs pursuant to this Section 6.4 as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Bank will furnish Borrower with a statement setting
forth the basis and amount of each request by Bank for Additional Costs under
this Section 6.4. Determinations and allocations by Bank for purposes of this
Section 6.4 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Libor Loans or of making or maintaining Libor Loans or
on amounts receivable by it in respect of Libor Loans, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive and final, absent manifest error.

    This Addendum is executed as of the date first written above.

BORROWER   BANK
 
 
 
 
IMPERIAL BANK, COASTCAST CORPORATION   a California banking corporation
By
 
/s/ Hans H. Buehler

--------------------------------------------------------------------------------


 
By
 
/s/ Donald D. Douthwright

--------------------------------------------------------------------------------


 
 
 
 
Its
 
Senior Vice President

--------------------------------------------------------------------------------

Regional Portfolio Manager By                

--------------------------------------------------------------------------------

       

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1
PROMISSORY NOTE
FIRST AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT
RECITALS
AGREEMENT
LIBOR ADDENDUM TO NOTE
